Per Curiam.

The stipulation of discontinuance made in open court before a Justice thereof, consented to by defendant’s president and entered on the record by the official stenographer, terminated the action and the court was thereafter without power to summarily vacate the stipulation (Lowell Adams Discount Co. v. Carter, 5 Misc 2d 562 ; Boericke & Tafel v. Gold, 88 N. Y. S. 2d 726).
The order should be reversed, with $10 costs, and motion denied.
Concur—Hecht, J. P., Stbuer and Timer, JJ.
Order reversed, etc.